                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 JAMAAL M. DORCH,

            Plaintiff,

            v.                                             Case No. 19-2458-CM-JPO

 MAGNA AUTOMOTIVE SYSTEMS,

            Defendant.


                                    MEMORANDUM & ORDER

       On October 12, 2019, Magistrate Judge James P. O’Hara ordered plaintiff Jamaal M. Dorch to

show cause why this employment discrimination action should not be dismissed for lack of personal

jurisdiction. (Doc. 5.) In his response, plaintiff conceded filing his action in the wrong court and

requested that the court approve “a ‘change of venue’ to a Missouri court.” (Doc. 7-1, at 2.) On

September 4, 2019, Judge O’Hara entered a Report and Recommendation (Doc. 8), recommending that

this court transfer this action to the Western District of Missouri. The parties had until September 18,

2019, to file written objections to the Report and Recommendation pursuant to Rule 72(b)(2) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). Neither party filed any objections.

Generally, a failure to timely object to a Report and Recommendation precludes any appellate review of

the disposition of the case or motion. Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005)

(“This court has adopted a firm waiver rule under which a party who fails to make a timely objection to

the magistrate judge’s findings and recommendations waives appellate review of both factual and legal

questions.”).

       The court has reviewed the Report and Recommendation of Judge O’Hara and fully agrees with

the analysis and conclusions reached. For plaintiff’s action to belong in the District of Kansas, either:



                                                   -1-
(1) defendant must reside in Kansas or (2) a substantial part of the events giving rise to plaintiff’s

employment discrimination action must have occurred in Kansas. See 28 U.S.C. § 1391(b). Neither

requirement appears satisfied from plaintiff’s complaint. Plaintiff identifies defendant as a Missouri

business. (Doc. 1, at 1.) And his allegations concern events occurring at defendant’s Missouri business.

(See, e.g., Doc. 1-2, at 2.) Because Missouri appears to be the proper venue for plaintiff’s action, neither

party timely objected to Judge O’Hara’s transfer recommendation, and, in fact, plaintiff himself has

requested transfer, the court adopts in full the Report and Recommendation.

       IT IS THEREFORE ORDERED that the court adopts in its entirety the Report and

Recommendation filed by Judge O’Hara (Doc. 8). Under 28 U.S.C. § 1406(a)’s provided authority, the

court orders that this case be transferred to the United States District Court for the Western District of

Missouri.



       Dated October 8, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -2-
